Citation Nr: 0711447	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  04-27 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
chondromalacia of the left knee.

2.  Entitlement to a rating in excess of 10 percent for 
hiatal hernia.

3.  Entitlement to a rating in excess of 10 percent for 
disequilibrium.  

4.  Entitlement to a compensable rating for left ear hearing 
loss.  

5.  Entitlement to service connection for diabetes mellitus.

6.  Entitlement to service connection for high blood 
pressure.

7.  Entitlement to service connection for sleep apnea.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from July 1969 to July 1973 
and April 1981 to April 1997.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2003 by the 
Department of Veterans Affairs (VA) San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an April 2004 decision, the RO denied the veteran's claim 
for service connection for diabetes mellitus, high blood 
pressure, and sleep apnea.  In July 2004, on his Form 9, the 
veteran stated that "the conditions which are not service 
connected started when I was in the military.  I think my 
case has merit and I will like to appeal your decision.  I 
was in the military during the Vietnam War and a lot of 
things happened."  These statements are interpreted as a 
notice of disagreement with the April 2004 decision.  An SOC 
has not been sent to the veteran regarding these issues.  In 
Manlincon v. West, 12 Vet. App. 238 (1999), the Court 
indicated that in a case in which a veteran expressed 
disagreement in writing with a decision by an agency of 
original jurisdiction and the agency of original jurisdiction 
failed to issue a SOC, the Board should remand the matter for 
issuance of an SOC. 

Further development is also needed on the claims for 
increased ratings.  The last VA examinations of record were 
conducted in June 2003.  The most recent treatment record is 
dated in April 2004.  In his February 2004 Notice of 
Disagreement and his July 2004 Form 9, the veteran stated 
that his conditions had worsened since being depicted during 
the 2003 examinations.  Therefore, contemporaneous and 
thorough VA examinations are required to determine the 
severity of the veteran's chondromalacia of the left knee, 
hiatal hernia, disequilibrium, and left ear hearing loss.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).

Accordingly, the case is REMANDED for the following action:

1.  Request all treatment records dating 
from April 2004, forward.  

2.  Provide the veteran a Statement of 
the Case addressing the issues of 
entitlement to service connection for 
diabetes mellitus, high blood pressure, 
and sleep apnea.  Notify him of the time 
limit within which an adequate 
substantive appeal must be filed in order 
to perfect an appeal of the issues and 
secure appellate review by the Board.  
Thereafter, these issues are to be 
returned to the Board only if an adequate 
and timely substantive appeal is filed.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.

3.  Schedule the veteran for examinations 
to determine the current severity of his 
chondromalacia of the left knee, hiatal 
hernia, disequilibrium, and left ear 
hearing loss.  All testing deemed 
necessary by the examiner should be 
performed and the results reported in 
detail.  

4.  The RO should then review all 
additional evidence which is added to the 
claims file and determine whether the 
increased rating claims may now be 
granted.  The decisions should be made on 
the merits of the claims.  If the 
benefits sought on appeal remain denied, 
the appellant and representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



